DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 25 February 2021have been considered.
Rejections under section 101
Applicant’s arguments are moot in view of the new grounds of rejection.
Rejections under section 103
Applicant’s arguments are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A, Prong One
Claims 1, 17 and 19 recite a process determining a label for a relationship, which is a series of mental steps.  
Counting pairs of entity types is an observation, and is abstract.  See MPEP 2106.04(a)(2), subsection III.
See MPEP 2106.04(a)(2), subsection III.
Step 2A, Prong Two
Machine learning, which is recited at a high level of generality without detail as to how machine learning is performed, and which furthermore is recited as a computer-based process to perform a mental learning process which can be manually carried out, see claim 12, amounts to mere instructions to apply the judicial exception.  See MPEP 2106.04(d); 2106.05(a), subsection II; 2106.05(b); 2106.05(f).
Storing the candidate for the relationship type, which is recited at a high level of generality without detail as to how the relationship is stored, does not integrate the judicial exception into a practical application.  See MPEP 2106.04(d); 2106.05(a), subsection II; 2106.05(b).
Outputting the result of the analysis is insignificant post-solution activity, which does not integrate the judicial exception into a practical application.  See MPEP 2106.04(d); 2106.05(g) (“An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”).
Step 2B
Machine learning, recited at a high level of generality, is well-understood, routine, and conventional.  See Specification [0001].  Applicant’s reference to “a supervised machine learning process,” Remarks of 25 February 2021, pg. 8, given that the phrase does not appear in the specification, is further evidence that this is well-understood routine and conventional.  See MPEP 2106.05(d), subsection I.
Storing data is well-understood, routine, and conventional.  See MPEP 2106.05(d), subsection II; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015).
See MPEP 2106.05(d), subsection II; Intellectual Ventures I v. Symantec, 838 F.3d at 1317, 1321 (Fed. Cir. 2016)
Dependent Claims
With respect to claim 6, manually inputting a label is one or more of “observation, evaluation, judgment, opinion,” which are examples of “concepts performed in the human mind.”    
With respect to claim 7, determining the presence of a relationship between tokens to entity types is is one or more of “observation, evaluation, judgment, opinion,” which are examples of “concepts performed in the human mind.”    
With respect to claim 8, parsing a sentence is one or more of “observation, evaluation, judgment, opinion,” which are examples of “concepts performed in the human mind.”    
With respect to claim 9, determining a part of speech is one or more of “observation, evaluation, judgment, opinion,” which are examples of “concepts performed in the human mind.”    
With respect to claim 10, determining the subject and object of a verb is one or more of “observation, evaluation, judgment, opinion,” which are examples of “concepts performed in the human mind.”    
With respect to claim 11, annotating is one or more of “observation, evaluation, judgment, opinion,” which are examples of “concepts performed in the human mind,” and “machine learning” is a generic computer element that amounts to simply implementing the abstract idea on a computer.
With respect to claim 12, manual annotation is one or more of “observation, evaluation, judgment, opinion,” which are examples of “concepts performed in the human mind.”    
With respect to claim 13, counting is one or more of “observation, evaluation, judgment, opinion,” which are examples of “concepts performed in the human mind.”    
With respect to claim 14, counting is one or more of “observation, evaluation, judgment, opinion,” which are examples of “concepts performed in the human mind.”    

With respect to claim 16, giving a result is one or more of “observation, evaluation, judgment, opinion,” which are examples of “concepts performed in the human mind.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-17 and 19 is/are rejected under 35 U.S.C. 103 as being obvious over Katukuri et al., US 2009/0192954 A1 (hereinafter “Katukuri”), in view of Hua et al., US 2010/0076923 A1 (hereinafter “Hua”), and Ramachandaran et al., US 2016/0314123 A1 (hereinafter “Ramachandaran”).

As per claims 1, 17 and 19, Katukuri teaches:
analyzing a document annotated with entity types (Katukuri [0010]), where documents are analyzed to generate hypotheses, the analysis comprising: 
counting the number of pairs of co-occurring entity types, wherein an entity type comprises a definition for annotating a word or phrase in a document, in each sentence in the document (Katukuri [0029], [0050], [0060]-[0061], [0079]) where two of the members of the triple have corresponding semantic types, where the entity types are, e.g., “Protein” as annotating a particular protein present in the text, and wherein annotating a word or phrase in the document is automatically carried out using a model trained by machine learning (Katukuri [0040]-[0042]), where the annotation process is carried out by a machine learning system,
judging whether there exists, in the document, a candidate for a label of a relationship type which shows relationship between or among the co-occurring entity types and, if the judgment is positive, storing a candidate for the relationship type and a candidate for its label (Katukuri [0060]-[0088]), where a label is assigned to the triple based on the most frequent class; and 
outputting a result of the analysis (Katukuri [0027]), where the classified triples are used in hypothesis generation, where the hypotheses are outputted.

Katukuri, however, does not teach:
outputting a result of the analysis for editing by a user.

The analogous and compatible art of Hua, however, teaches a user rejecting the output of a classifier, where rejecting is editing (Hua [0021]).

It would have been obvious at the time of filing to combine the teachings of Hua with those of Katukuri to permit a user to reject the hypotheses of Katukuri as in the teaching of Hua in order to ensure that relationships are properly labeled.

Neither Katukuri nor Hua, however, teach:
outputting a result of the analysis for editing by a user in the machine learning process.



It would have therefore been obvious at the time of filing to combine the teachings of Ramachandaran with those of Katukuri and Hua to use the analysis of Katukuri as edited as in Hua as input to the machine learning model of Ramachandaran in order to produce more accurate results from the machine learning model of Ramachandaran.

As per claim 6, the rejection of claim 1 is incorporated, and Katukuri further teaches:
enabling a user to input a label of the relationship type between or among co-occurring entity types if there is no label candidate of the relationship type, where, insofar as the claim does not require there to be no label candidate, the claim is anticipated when there is a label candidate.

As per claim 7, the rejection of claim 1 is incorporated, and Katukuri further teaches:
wherein the document comprises tokens each annotated with an entity type, and the candidate is a token which relates to tokens each annotated with the co-occurring entity types or its base form (Katukuri [0048]-[0058]), where tokens are extracted, and semantic types corresponding to a token is determined.

As per claim 8, the rejection of claim 7 is incorporated, and Katukuri further teaches:
wherein the token as the candidate is obtained by parsing the sentence (Katukuri [0052]), where the chunking is parsing.

As per claim 9, the rejection of claim 7 is incorporated, and Katukuri further teaches:
wherein the token as the candidate is a verb, or a combination of a verb with a preposition, adverb or adjective (Katukuri [0080], “Protein-verb-protein”), where the verb describes the relationship.

As per claim 10, the rejection of claim 1 is incorporated, and Katukuri further teaches:
wherein the co-occurring entity types are of a combination of a source entity type with a target entity type (Katukuri [0080], “Protein-verb-protein”), where, e.g., the source entity type is Protein and the target entity type is Protein.

As per claim 11, the rejection of claim 1 is incorporated, and Katukuri further teaches:
annotating the document with entity types is automatically carried out using a dictionary, rules, or a model which is trained by machine learning (Katukuri [0054]-[0055]), where a dictionary is used to identify entities.

As per claim 12, the rejection of claim 1 is incorporated, and Katukuri further teaches:
annotating the document with entity types is manually carried out (Katukuri [0043]), where the patterns are manually constructed.

As per claim 13, the rejection of claim 1 is incorporated, and Katukuri further teaches:
wherein the count is carried out by counting the number of the same pairs of the co-occurring entity types or the number of the candidates for the relationship type which has same label and same pairs of co-occurring entity types (Katukuri [0060]-[0061]), where an example count is shown in chart 1.

As per claim 14, the rejection of claim 1 is incorporated, and Katukuri further teaches:
wherein the count and the obtainment are repeated for other sentences in the document or document set comprising the document (Katukuri [0059]), where the process is repeated.

As per claim 15, the rejection of claim 14 is incorporated, and Katukuri further teaches:
wherein the result comprises the co-occurring entity types in the document or document set comprising the document and the number of the pairs of co-occurring entity types in the document or document set comprising the document (Katukuri [0060]), where an exemplary result is presented in chart 1.

As per claim 16, the rejection of claim 15 is incorporated, but Katukuri does not explicitly teach:
wherein the output is performed by sorting the co- occurring entity types, based on the number of pairs of co-occurring entity types and then displaying or printing out the sorted result.

Official notice is taken that sorting is well-known.

It would have been obvious to sort the relationships based on number of pairs of co-occurring entity types in order to produce a more easily read results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/                Primary Examiner, Art Unit 2159